     Case 2:18-cv-02156-JAD-GWF Document 17 Filed 12/19/18 Page 1 of 3



 1 THE O’MARA LAW FIRM, P.C.
   DAVID C. O’MARA
 2 NEVADA BAR NO. 8599
   311 East Liberty St.
 3 Reno, Nevada 89501
   775-323-1321
 4 775-323-4082 (fax)

 5 KRAVITZ TALAMO & LEYTON, LLC
   Daniel Leyton
 6 55 Miracle Mile, Suite 300
   Coral Gables, Florida 33134
 7 Telephone: 305.558.5300 or 305.677.0114
   Facsimile: 305.557.1934
 8
   Attorneys for Plaintiff Jeffrey Shuminer.
 9

10                              UNITED STATES DISTRICT COURT
11                                     DISTRICT OF NEVADA
12 JEFFREY SHUMINER,                              )
                                                  )
13                 Plaintiff,                     )   Case No. 2:18-cv-02156-JAD-GWF
                                                  )
14          v.                                    )   STIPULATION AND ORDER
                                                  )   REGARDING TIME TO RESPOND TO
15 OLCC NEVADA REALTY, a Nevada                   )   DEFENDANT’S MOTION TO DISMISS,
   Limited Liability Company, and DOES 1          )   OR IN THE ALTERNATIVE, MOTION
16 through X.                                     )   FOR SUMMARY JUDGMENT AND TO
                                                  )   CONTINUE HEARING DATE
17                 Defendant                      )
                                                  )   (First Request)   ECF No. 17
18
19          Plaintiff Jeffrey Shuminer and Defendant OLCC Nevada Realty, by and through their
20 respective counsel, hereby stipulate and agree as follows:

21          1.     Plaintiff filed this action on November 9, 2018. Service of the Complaint and
22 Summons was made on Defendant through its resident agent on November 15, 2018.

23          2.     Defendant filed its Motion to Dismiss (ECF No. 11) on December 7, 2018, and
24 Plaintiff’s response is currently due on December 20, 2018, just before the long holiday season.

25          3.     Therefore, counsel for the parties have meet and conferred and agreed that
26 Plaintiff shall have up to and including January 22, 2019, to file his response to Defendant’s

27 Motion to Dismiss.

28                                                    1
     STIPULATION AND ORDER REGARDING TIME TO RESPOND TO DEFENDANT’S MOTION TO
            DISMISS, OR IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT
     Case 2:18-cv-02156-JAD-GWF Document 17 Filed 12/19/18 Page 2 of 3



 1          4.      Counsel for the parties have further agreed that Defendant shall have up to and

 2 including February 11, 2019, to file its reply in support of its Motion to Dismiss.

 3          5.      The extensions to file the oppositions and reply briefs are being made in light of

 4 the holiday season and that the pending motion is a potentially case-dispositive motion for

 5 summary judgment, which requires careful analysis and possibly the submission of evidence.

 6          6.      Additionally, on December 12, 2018, this Court issued a minute order, entitled

 7 Notice Setting Hearing on Motion to Dismiss (EFC No. 14). The hearing was set for January 18,

 8 2019, at 10:00 a.m.

 9          7.      In light of the facts that, (1) counsel have agreed to an extended briefing schedule

10 that would have the hearing date before Plaintiff was required to file his opposition, (2)

11 Plaintiff’s lead counsel is unavailable on the January 18, 2019, date because of a previous

12 schedule court date in Florida, and (3) the parties are currently scheduled for an early neutral

13 evaluation (ECF NO. 13) on March 8, 2019, the parties have meet and agreed to seek a

14 continuance of the January 18, 2019, hearing. Counsel seeks to have such hearing shortly after

15 the early neutral evaluation on March 13, 2019 or March 15, 2019.

16          8.      This is the first stipulation for an extension of time and is made in good faith and

17 not for purposes of delay.

18          IT IS SO STIPULATED AND AGREED.
19 DATED: December 19, 2018                          THE O’MARA LAW FIRM, P.C.

20

21                                                                 /s/ David C. O’Mara
                                                                 DAVID C. O’MARA, ESQ
22
                                                     311 East Liberty St.
23                                                   Reno, Nevada 89501
                                                     775-323-1321
24                                                   775-323-4082 (fax)
                                                     Counsel for Plaintiff
25

26

27

28                                                    2
     STIPULATION AND ORDER REGARDING TIME TO RESPOND TO DEFENDANT’S MOTION TO
            DISMISS, OR IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT
     Case 2:18-cv-02156-JAD-GWF Document 17 Filed 12/19/18 Page 3 of 3



 1
                                                    KRAVITZ TALAMO & LEYTON, LLC
 2                                                  Daniel Leyton
                                                    55 Miracle Mile, Suite 300
 3                                                  Coral Gables, Florida 33134
                                                    Telephone: 305.558.5300 or 305.677.0114
 4                                                  Facsimile: 305.557.1934

 5                                                  Attorneys for Plaintiff Jeffrey Shuminer

 6 DATED: December 19, 2018                         GREENBERG TRAURIG, LLP
 7

 8                                                    /s/ CHRISTOPHER R. MILTENBERGER
                                                    MARK E. FERRARIO, ESQ
 9                                                  CHRISTOPHER R. MILTENBERGER, ESQ.
10                                                  10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
11                                                  702.792.3773
                                                    702.792.9002 (fax)
12                                                  ferrariom@gtlaw.com
                                                    miltenbergerc@gtlaw.com
13
                                                    Counsel for Defendant OLCC Nevada Realty
14

15                                              ORDER
16       Based
            IT ISonSO
                    the ORDERED.
                        parties' stipulation [17] and good cause appearing, IT IS HEREBY
      ORDERED that the deadline for plaintiff's response to the motion to dismiss [11] is extended to
17          DATED:      December
      1/22/19, and the deadline   for_____, 2018 reply brief is extended to 2/11/19. The 1/18/19
                                      defendant's
18    hearing in this matter is VACATED and CONTINUED to 4/8/19 at 2:30 p.m.
                                                 UNITED STATES DISTRICT JUDGE
19
                                                     _______________________________
20                                                   U.S. District Judge Jennifer A. Dorsey
                                                     Dated: December 19, 2018
21

22

23

24

25

26

27

28                                                  3
     STIPULATION AND ORDER REGARDING TIME TO RESPOND TO DEFENDANT’S MOTION TO
            DISMISS, OR IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT
